DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 16/420316 filed on 05/23/2019 claim foreign priority to JAPAN 2018-114498 with a filing date of 06/15/2018.

Response to Amendment
This office action is in response to AFCP 2.0 request submitted on 08/17/2022 wherein claims 1-15 are pending and ready for examination.

Allowable Subject Matter
Claims 1-15 are allowed.

The following is an examiner’s statement of reasons for allowance:
	Attorney provided clarification, during an interview, regarding the amendment with regard to using machine data or measurement data corresponding to a time period from the video data in order to set the first or the second feature. The prior art of record does not teach or fairly suggest the specific structure or methodology for this limitation, for using a time period of the video data to set either the first feature or second feature.  

Regarding Independent claim 1:   Examiner was unable to find a prior art, including Lawson, Azuma, Kaneko, Shamoto, and Furukawa, that teaches or fairly suggests the limitation “the first feature set in advance or the second feature set in advance are set using the machine data or the measurement data that corresponds to a time period extracted from video data.”  Azuma teaches a “first feature set in advance” and a “second feature set in advance” however neither Lawson nor Azuma nor Kaneko nor Shamoto nor Furukawa teaches the limitation that these features are “set using the machine data or the measurement data that corresponds to a time period extracted from video data.”

Regarding Independent claim 8:   Examiner was unable to find a prior art, including Lawson, Azuma, Kaneko, Shamoto, and Furukawa, that teaches or fairly suggests the limitation “the first feature set in advance or the second feature set in advance are set using the machine data or the measurement data that corresponds to a time period extracted from video data.”  Azuma teaches a “first feature set in advance” and a “second feature set in advance” however neither Lawson nor Azuma nor Kaneko nor Shamoto nor Furukawa teaches the limitation that these features are “set using the machine data or the measurement data that corresponds to a time period extracted from video data.”

Regarding Independent claim 9:   Examiner was unable to find a prior art, including Lawson, Azuma, Kaneko, Shamoto, and Furukawa, that teaches or fairly suggests the limitation “the first feature set in advance or the second feature set in advance are set using the machine data or the measurement data that corresponds to a time period extracted from video data.”  Azuma teaches a “first feature set in advance” and a “second feature set in advance” however neither Lawson nor Azuma nor Kaneko nor Shamoto nor Furukawa teaches the limitation that these features are “set using the machine data or the measurement data that corresponds to a time period extracted from video data.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Holland et al., AU 2014201924 A1, teaches synchronizing sensor data from sensors associated with the machine and images from cameras associated with the machine.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152. The examiner can normally be reached 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENISE R KARAVIAS/Examiner, Art Unit 2865   

/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                                                                                                                                                                                                                             9/6/2022